Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 12/19/2021.
Claims 1-7 and 10-18 are pending. Claims 8-9 have been canceled. Claim 18 is new. Claims 4, 10, and 15-17 have been withdrawn. Claims 1-3, 5-7, 11-12 and 14 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 11-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endoh et al. US 2007/0267655 A1 (Endoh). 

    PNG
    media_image1.png
    347
    573
    media_image1.png
    Greyscale

In re claim 1, Endoh discloses (e.g. FIG. 1) a semiconductor device, comprising: 
a semiconductor layer 11,12; 
a source electrode 21 and a drain electrode 22, wherein
the source electrode 21 and the drain electrode 22 are paired, and
each of the source electrode 21 and the drain electrode 22 is electrically coupled to the semiconductor layer 11,12;
	an inter-layer insulating film 14-15 that includes:
a through hole 14C,15C, and 
a low-dielectric constant region (a void in opening 14C, see FIG. 11), wherein
the through hole 14C,15C is opposite to the semiconductor layer 11,12, and
the low-dielectric constant region(void in 14C) covers an area around the through hole (part of 14C occupied by gate 23); 
a gate electrode 23 that includes:
an embedded section 23A (portion in 14C,15C), and
a widened section (portion of 23 above 15), wherein
the embedded section (portion of 23A in 14C,15C) is embedded in the through hole 14C,15C of the inter-layer insulating film 14-15, 

the inter-layer insulating film 14-15 is between the widened section (23 above 15) and the semiconductor layer 11,12,
the widened section (23 above 15) correspond to an area widened around the embedded section (portion of 23A in 14C,15C),
the low-dielectric constant region (void in 14C) of the inter-layer insulating film 14-15 is between the gate electrode 23 and the source electrode 21, and
the low-dielectric constant region (void in 14C) of the inter-layer insulating film 14-15 is between the gate electrode 23 and the drain electrode 22; and
a gate insulating film 13 between the embedded section (portion of 23A in 14C,15C) of the gate electrode 23 and the semiconductor layer 11,12.

In re claim 2, Endoh discloses (e.g. FIG. 1) wherein the inter-layer insulating film 14-15 includes: a first insulating layer 14, and a second insulating layer 15, the first insulating layer 14 includes the low-dielectric constant region (void in 14C), and the second insulating layer 15 is between the first insulating layer 14 and the widened section of the gate electrode (portion of 23A above 15).

In re claim 3, Endoh discloses (e.g. FIG. 1) wherein the through hole 14C,15C includes: a first through hole 14C, and a second through hole 15C, the first through hole 14C is in the first insulating layer 14, the second through hole 15C is in the second insulating layer 15, the second through hole 15C is in contact with the first through hole 14C, and the second through hole 15C has a smaller width than a width of the first through hole 14C (see FIG. 9).



In re claim 6, Endoh discloses (e.g. FIG. 1) wherein the low-dielectric constant region (void in 14C) surrounds the embedded section (portion of 23A in 14C) of the gate electrode 23.

In re claim 7, Endoh discloses (e.g. FIG. 1) further comprising a substrate 10, wherein each of the semiconductor layer 11-12, the gate insulating film 13, the inter-layer insulating film 14,15, and the gate electrode 23 is on the substrate 10.

In re claim 11, Endoh discloses (e.g. FIG. 1) wherein the gate insulating film 13 is between the low-dielectric constant region (void in 14C) of the inter-layer insulating film 14 and the semiconductor layer 11,12.

In re claim 12, Endoh discloses (e.g. FIG. 1) wherein the semiconductor layer 11,12 includes: a channel layer 11, and a barrier layer 12, the barrier layer 12 is between the channel layer 11 and the gate insulating film 13, and the barrier layer 12 includes a compound semiconductor having a wider band gap than a band gap of the channel layer 11 (¶ 61).

In re claim 13, Endoh discloses (e.g. FIG. 1) wherein the semiconductor layer 11,12 includes a compound semiconductor material (¶ 61).

In re claim 14, Endoh discloses (e.g. FIG. 1) an electronic apparatus, comprising 
a semiconductor device that includes:
a semiconductor layer 11,12, 
a source electrode 21 and a drain electrode 22, wherein

each of the source electrode 21 and the drain electrode 22 is electrically coupled to the semiconductor layer 11,12;
an inter-layer insulating film 14-15 that includes:
a through hole 14C,15C, and 
a low-dielectric constant region (a void in opening 14C, see FIG. 11), wherein
the through hole 14C,15C is opposite to the semiconductor layer 11,12, and
the low-dielectric constant region(void in 14C) covers an area around the through hole (part of 14C occupied by gate 23), 
a gate electrode 23 that includes:
an embedded section 23A (portion in 14C,15C), and
a widened section (portion of 23 above 15), wherein
the embedded section (portion of 23A in 14C,15C) is embedded in the through hole 14C,15C of the inter-layer insulating film 14-15, 
the widened section (portion of 23 above 15) is opposite to the semiconductor layer 11,12, 
the inter-layer insulating film 14-15 is between the widened section (23 above 15) and the semiconductor layer 11,12,
the widened section (23 above 15) correspond to an area widened around the embedded section (portion of 23A in 14C,15C),
the low-dielectric constant region (void in 14C) of the inter-layer insulating film 14-15 is between the gate electrode 23 and the source electrode 21, and
the low-dielectric constant region (void in 14C) of the inter-layer insulating film 14-15 is between the gate electrode 23 and the drain electrode 22; and


In re claim 18, Endoh discloses (e.g. FIG. 1) wherein the gate insulating film 13 covers: the low-dielectric constant region (13 covers bottom of the void in 14C), and a surface of the semiconductor layer 11-12 (13 covers the top surface of the semiconductor layers 11,12).

Response to Arguments
Applicant's arguments filed 12/19/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 14 rejected over Endoh, Applicant argues Endoh does not teach the void is between each of the gate electrode and the source electrode and the gate electrode and the drain electrode (Remark, pages 11-13). 
This is not persuasive because Endoh’s FIGs. 1 and 11 clearly shows the void (which corresponds to the claimed “low-dielectric constant region”) is present in a part of the opening 14C is between the gate electrode 23 and the source electrode 21 to the left of the gate electrode 23, and the void is also present between the gate electrode 23 and the drain electrode 22 to the right of the gate electrode 23.
Therefore, the claims remain anticipated by Endoh as detailed in the rejections above.

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hobart et al. US 2019/0157181 A1 teaches (FIG. 3B) an HEMT comprising an air gap layer surrounding gate electrode.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/YU CHEN/Primary Examiner, Art Unit 2815